Bronson, J.
The petitioner, Kittie Harris, seeks tbe issuance of an original writ of babeas corpus, alleging illegal imprisonment and illegal restraint of ber liberty. Tbe facts are as follows: On April 1st, 1921, tbe petitioner, upon a plea of guilty, was sentenced by the district court to serve a term of six months in tbe Ward county jail for having in ber possession certain prohibited drugs: Then she commenced tbe service of tbe sentence. On June 15th, 1921, she was released upon the following order of tbe district court, — “It is ordered .that tbe sentence of . . . ICittie Harris be suspended from this date until tbe further order of this court. The defendant is further ordered to report for completion of said sentence upon ber return to Ward county, North Dakota, from tbe hospital.” On Sept. 1st, 1921, tbe district court made a further order as follows: “Tbe court having made its order on tbe 15th day of June, 1921, suspending tbe sentence of tbe above-named defendant, in order that she might go to Minnesota for medical attention which appeared necessary from affidavits of physicians, and tbe defendant having been ordered to report to this court of ber return to Ward county, and she having failed to so report, now, therefore, it appearing that tbe defendant is present in Ward county at this time, it is hereby ordered that the sheriff forthwith arrest said above-named defendant and commit her to the Ward county jail under this commitment for the full term of her unexpired sentence.” Pursuant to this order, she has been confined. She contends that her sentence expired on October 1st, 1921, and that her deten*9tion is now illegal. The answer to this contention is contained in Re Hart, 29 N. D. 38, L.R.A.19150, 1169, 149 N. W. 568. She contends that this case should be overruled. Assuredly, upon the facts in this case, there arises no occasion for overruling such case. The order is dismissed.
OheistiaNSON, and Biedzei/l, JJ., concur.